Citation Nr: 0923804	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection of the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from November 1941 to 
December 1945.  
The Veteran died in April 1992.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the appellant's claim 
of  entitlement to service connection for the cause of the 
Veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action on her part is required.

Issue not on appeal

In the May 2008 rating decision, the RO denied entitlement to 
aid and attendance or housebound benefits.  The appellant 
filed a timely Notice of Disagreement (NOD).  In a September 
2008 rating decision, the RO granted entitlement to aid and 
attendance allowance, effective March 6, 2008.  To the 
Board's knowledge, the appellant has not disagreed with the 
effective date.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  
Therefore, this issue is not in appellate status.


REMAND

The appellant is asserting that the Veteran had posttraumatic 
stress disorder (PTSD) from in-service combat and that PTSD 
caused his fatal heart failure.

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
procedural development.

The RO provided notice to the appellant under the Veterans 
Claims Assistance Act of 2000 (the VCAA) in a March 2008 
letter, in particular that the evidence for a cause of death 
claim must show "the veteran died from a service-connected 
injury or disease."  See the March 14, 2008 letter, page 7.  
However, in light of the decision of the United States Court 
of Appeals for Veterans Claims (Court) decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), more detailed notice must 
be provided.  

In Hupp, the Court indicated that in the context of a claim 
for VA death benefits, notice under 38 U.S.C.A. § 5103 must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant. 

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  VBA must provide the appellant with a 
VCAA letter which conforms to Hupp, 
discussed above.  A copy of the letter 
should be sent to the appellant's 
representative.  An appropriate amount 
should be provided for a response.

2.  If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
appellant's claim.  If the decision 
remains unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



